                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 In re: Equifax Inc. Customer               MDL Docket No. 2800
 Data Security Breach Litigation            No. 1:17-md-2800-TWT

                                            CONSUMER ACTIONS

                                            Chief Judge Thomas W. Thrash, Jr.

   NOTICE OF FILING DECLARATION OF JENNIFER M. KEOUGH
  ENCLOSING OBJECTIONS AND OPT-OUT REQUESTS RECEIVED

      Court-appointed Co-Lead Counsel and the Plaintiffs’ Steering Committee for

the Consumer Track in this multidistrict action are, contemporaneously with this

notice, filing the Declaration of Jennifer M. Keough Enclosing Objections and Opt-

Out Requests Received. The Declaration encloses all objections to and opt-outs

from the proposed Settlement received to date, regardless of whether or not they

conform to the requirements of the Court’s Order Directing Notice [Doc. 742].

      Respectfully submitted this 5th day of December, 2019.

                                      /s/ Kenneth S. Canfield
                                      Kenneth S. Canfield
                                      DOFFERMYRE SHIELDS
                                      CANFIELD & KNOWLES, LLC
                                      1355 Peachtree Street, N.E., Suite 1600
                                      Atlanta, Georgia 30309
/s/ Amy E. Keller
Amy E. Keller
DICELLO LEVITT & CASEY LLC
Ten North Dearborn Street,
Eleventh Floor
Chicago, Illinois 60602

/s/ Norman E. Siegel
Norman E. Siegel
STUEVE SIEGEL HANSON LLP
460 Nichols Road, Suite 200
Kansas City, Missouri 64112

Consumer Plaintiffs’ Co-Lead Counsel

Roy E. Barnes
BARNES LAW GROUP, LLC
31 Atlanta Street
Marietta, Georgia 30060

David J. Worley
EVANGELISTA WORLEY LLC
8100A Roswell Road Suite 100
Atlanta, Georgia 30350

Consumer Plaintiffs’ Co-Liaison
Counsel

Andrew N. Friedman
COHEN MILSTEIN SELLERS &
TOLL PLLC
1100 New York Avenue, NW, Suite 500
Washington, DC 20005

Eric H. Gibbs
GIRARD GIBBS LLP
505 14th Street, Suite 1110
Oakland, California 94612
  2
James Pizzirusso
HAUSFELD LLP
1700 K Street NW Suite 650
Washington, DC 20006

Ariana J. Tadler
TADLER LAW LLP
One Penn Plaza, 19th Floor
New York, New York 10119

John A. Yanchunis
MORGAN & MORGAN COMPLEX
LITIGATION GROUP
201 N. Franklin Street, 7th Floor
Tampa, Florida 33602

William H. Murphy III
MURPHY, FALCON & MURPHY
1 South Street, 23rd Floor
Baltimore, Maryland 21224

Jason R. Doss
THE DOSS FIRM, LLC
36 Trammell Street, Suite 101
Marietta, Georgia 30064

Consumer Plaintiffs’ Steering
Committee

Rodney K. Strong
GRIFFIN & STRONG P.C.
235 Peachtree Street NE, Suite 400
Atlanta, GA, 30303

Consumer Plaintiffs’ State Court
Coordinating Counsel

  3
            LR 7.1(D) CERTIFICATE OF FONT COMPLIANCE

      I hereby certify that the foregoing has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C), Northern District of

Georgia, specifically Times New Roman 14 point.


                                      /s/ Amy E. Keller
                                      Amy E. Keller




                                         4
                       CERTIFICATE OF SERVICE

      I hereby certify that on December 5, 2019, a copy of the Notice of Filing

Declaration of Jennifer M. Keough Enclosing Objections and Opt-Out

Requests Received was electronically filed with the Clerk of Court using the

CM/ECF system which will automatically send notification of such filing to all

attorneys of record.

                                    /s/ Amy E. Keller
                                    Amy E. Keller




                                      5
